PER CURIAM.
On August 27, 1908, the woolen company sued Maaget in the superior court of Fairfield county, Conn., to recover some $10,000. Attachment was issued under the statutes of.that state and duly levied upon his ■property therein. On August 29th Maaget, with the National Surety Company as surety, discharged the attachment, by giving the usual bond to plaintiff. In order to induce the surety company to execute this bond, one Sack of Bridgeport, Conn., executed his personal bond to that company indemnifying *1020it against loss. In order to induce Sack to indemnify the surety- company, Maaget delivered to him 29 shares of the Maaget Company as security against, any loss he might sustain by reason of his indemnity. . On September 25, 1908, proceedings in involuntary bankruptcy were instituted against Maaget. On. January 19, 1909, the bankrupt moved in the superior court for a stay of proceedings on the ground that he had been adjudicated a bankrupt, and that the claim of the woolen company was one dischargeable in bankruptcy. That: court denied the motion on the ground that the plaintiff could enter a modified judgment under which it could pursue its remedies solely against the-surety company. Thereupon a motion was made in the bankruptcy court to-vacate the attachment and discharge the surety company bond. This motion was denied upon condition that the American Woolen Company execute a-bond in the amount of $10,000, conditioned that in the event of its recovery on the surety bond it will pay to the estate of the bankrupt the value of the 29-shares of stock of the Maaget stock, such value to be determined by a summary proceeding.. Various propositions have been submitted: That, the bond: having taken the place of the attachment, there was nothing to vacate; that, the court could not on the mere motion of the bankrupt discharge the contract between the woolen company and the surety company-j-and others.. None of these need be discussed because the petitioner has expressed his willingness to give a bond in the required amount for the payment to the estate of any judgment that may be recovered by the trustee against the woolen company to recover the '29 shares of. Maaget Company stock or its proceeds, such action to be begun within a reasonable time to be fixed by the court. We think petitioner should be allowed to try out the propositions it advances, without being summarily foreclosed, and that the security offered will sufficiently protect the estate. The order of the District Court is modified accordingly. See, also, 173 Fed. 232.